Citation Nr: 0902950	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  07-09 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis.

2.  Entitlement to service connection for hypertension, to 
include as secondary to post-traumatic stress disorder 
(PTSD).

3.  Entitlement to service connection for a cardiovascular 
disability, to include as secondary to post-traumatic stress 
disorder (PTSD).

4.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD) prior to 
April 25, 2007, and in excess of 70 percent after April 25, 
2007.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
December 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted service connection for PTSD, with a 10 percent 
evaluation and an effective date of July 7, 2005, and denied 
entitlement to service connection for rheumatoid arthritis, 
heart disease, status post myocardial infarction, and 
hypertension.  In subsequent decisions by the RO, the 
veteran's rating for PTSD was increased.

The issues have been re-characterized to comport to the 
medical evidence of record.

In his March 2007 substantive appeal to the Board, the 
veteran indicated that a 50 percent rating for PTSD would 
resolve his appeal, however following the grant of a 50 
percent rating for PTSD in a June 2007 rating decision, the 
veteran indicated in a September 2007 submission that he 
disagreed with his 50 percent rating for PTSD.  
Therefore, because the veteran was not granted the full 
benefit he sought, his claim for a higher initial rating for 
PTSD is still on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The issue of entitlement to service connection for 
hypertension and a cardiovascular disability, to include as 
secondary to PTSD, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Rheumatoid arthritis was not diagnosed in service or for 
many years thereafter, and there is no competent medical 
evidence that rheumatoid arthritis is related to service.

2.  The veteran's PTSD is manifested by no more than 
occupational and social impairment, with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks; and a GAF score of 49 prior to 
April 25, 2007; and his PTSD is manifested by no more than 
occupational and social impairment with deficiencies in most 
areas, and a current GAF score of 39, after April 25, 2007.


CONCLUSIONS OF LAW

1.  Rheumatoid arthritis loss was not incurred in or 
aggravated by service, directly or presumptively.  38 U.S.C.A 
§§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

2.  The criteria for an initial evaluation in excess of 30 
percent for PTSD prior to April 25, 2007, have not been met, 
and the criteria for an initial evaluation in excess of 70 
percent for PTSD after April 25, 2007, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2008); 38 C.F.R. §§ 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic 
Code (DC) 9411 (2008)  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in January 2005, and post-adjudication notice by 
letters dated in March 2006 and May 2006.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

No new disability rating or effective date for award of 
benefits will be assigned as the claim for service connection 
is denied.  Accordingly, any defect with respect to that 
aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The evaluation to be assigned the now-service connected PTSD 
is a "downstream" issue.  Hence, additional notification is 
not required.  See Hartman v. Nicholson, 19 Vet. App. 473 
(2006) aff'd by Hartman v. Nicholson, No. 06-7303 (Fed. Cir. 
Apr. 5, 2007).  Notwithstanding, the RO provided the 
appellant with pre-adjudication notice with regard to 
entitlement to service connection in a January 2005 letter.  
Additional notice, including that concerning the issues of 
establishing higher evaluations and effective dates, was 
provided by March and May 2006 letters.  The claim was 
subsequently re-adjudicated in an October 2006 statement of 
the case (SOC) and June 2007, April 2008, and August 2008 
supplemental statements of the case (SSOCs).  The veteran had 
the opportunity to submit additional argument and evidence, 
and to meaningfully participate in the adjudication process.  

A medical examination was not provided regarding the etiology 
of the claimed rheumatoid arthritis.  VA's duty to assist 
doctrine does not require that the veteran be afforded a 
medical examination, however, because there is no medical 
evidence indicating an association, including a continuity of 
symptomology, between an in-service injury, disease, or event 
and the current rheumatoid arthritis disability.  See, 
McLendon v. Nicholson, 20 Vet. App. at 82-83; Charles v. 
Principi, 16 Vet. App. 370; 38 C.F.R. § 3.159 (c).  

VA has obtained service medical records (SMRs), assisted the 
veteran in obtaining evidence, and afforded the veteran 
medical examinations and opinions as to the severity of his 
PTSD disability.  All known and available records relevant to 
the issues on appeal have been obtained and associated with 
the veteran's claim file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

I.  Service Connection for Rheumatoid Arthritis

The veteran seeks service connection for rheumatoid 
arthritis.  He claims that he has dealt with his arthritis 
problems since the very early 1970s.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Where certain chronic diseases, including rheumatoid 
arthritis, become manifest to a degree of 10 percent within 
one year from the date of separation from service, such 
disease shall be considered to have been incurred or 
aggravated by such service, notwithstanding there is no 
evidence of that disease during service.  38 U.S.C.A. 
§§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows a current rheumatoid arthritis disability.  
A September 1994 private medical treatment record notes that 
the veteran was given a clinical history of rheumatoid 
arthritis.  An April 2004 private medical opinion notes that 
the veteran was first seen in 1993, and at that time he gave 
a history of having rheumatoid arthritis since 1986.  The 
physician noted that the veteran has sero-positive rheumatoid 
arthritis that involves multiple joints.  A June 2005 private 
medical opinion from the same physician as noted directly 
above, again notes that the veteran gave a history of 
rheumatoid arthritis since 1986, and notes that the arthritis 
involves the veteran's hands, feet, and knees.  A VA general 
medical examination dated in November 2007 notes that 
following a joints examination, the veteran was given a 
diagnosis of rheumatoid arthritis.  
SMRs do not indicate any in-service incurrence of, or 
treatment related to, rheumatoid arthritis.  The veteran's 
December 1969 separation examination notes that clinical 
evaluation revealed that the veteran had a normal endocrine 
system, upper extremities, feet, lower extremities, spine and 
other musculoskeletal system, and neurologic system.  

Furthermore, there is simply no competent medical evidence 
that the veteran's current rheumatoid arthritis disability is 
related to service.  

The favorable evidence consists of the veteran's contention 
that his current rheumatoid arthritis is related to service.  

The unfavorable evidence consists of the fact that the first 
contemporaneous medical evidence of rheumatoid arthritis is 
approximately 24 years after the veteran was discharged from 
active service.  The passage of approximately 24 years before 
any evidence of the disability is of record weighs heavily 
against a finding that such disability is related to service 
on a direct basis.  See 38 C.F.R. §§ 3.307, 3.309.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); see also Maxson v. 
West, 12 Vet. App. 453, 459 (1999).   Further, the private 
medical reports indicate that the veteran twice reported the 
onset of rheumatoid arthritis as approximately 1986, some 17 
years post-service.

The negative evidence in this case outweighs the positive.  
Although the veteran has argued that his current rheumatoid 
arthritis is related to service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Though the veteran's lay 
assertions have been considered, they do not outweigh the 
evidence of record, which shows that the veteran's rheumatoid 
arthritis did not develop for many years after service.  Nor 
is there any competent medical evidence of record relating 
the veteran's current rheumatoid arthritis with any event or 
injury during service.  

The first medical evidence of record of rheumatoid arthritis 
is in 1993, which is well after the one-year presumptive 
period from discharge from service; thus, service connection 
is not warranted on a presumptive basis.  See 38 C.F.R. §§ 
3.307, 3.309.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for 
rheumatoid arthritis is not warranted.  Gilbert v. Derwinski, 
1 Vet App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 
3.102. 

II.  Initial PTSD Evaluation

The veteran seeks an evaluation in excess of 30 percent for 
PTSD prior to April 25, 2007, and in excess of 70 percent 
after April 25, 2007.  The veteran has submitted numerous 
letters from his wife and friends noting that the veteran has 
frequent nightmares, sleep problems, avoids Asian 
restaurants, and is moody.

The RO originally granted service connection for PTSD in 
March 2006, assigning a 10 percent rating with an effective 
date of July 7, 2005.  In a November 2006 rating decision the 
RO increased the veteran's rating for PTSD to 30 percent, 
effective July 7, 2005.  In a June 2007 rating decision the 
RO increased the veteran's rating for PTSD to 50 percent, 
effective April 25, 2007.  In an April 2008 rating decision 
the RO increased the veteran's rating for PTSD to 70 percent, 
effective April 25, 2007.  The veteran's PTSD disability is 
rated under 38 C.F.R. § 4.130, DC 9411.

Under the general rating formula for mental disorders a 30 
percent disability rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  See 38 C.F.R. 
§ 4.130, DC 9411.  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

The symptoms recited in the criteria in the rating schedule 
are not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  In adjudicating a claim for an increased rating, the 
adjudicator must consider all symptoms of a claimant's 
service-connected mental condition that affect the level of 
occupational or social impairment.  Id. at 443.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  
A.  Evaluation in excess of 30 percent for PTSD prior to 
April 25, 2007

A private psychiatric opinion dated in May 2005 notes that 
the physician evaluated the veteran five years earlier 
pursuant to chronic insomnia, nightmares, fatigue, 
exaggerated startle response, impaired concentration, 
irritability, and avoidance behavior, all of which appear to 
be a direct consequence of his combat exposure in Vietnam.  
He was subsequently diagnosed with PTSD.

A VA examination was conducted in July 2006.  The examiner 
indicated that he reviewed the veteran's claim file.  The 
veteran reported that he has nightmares, avoids war movies 
and news programs, avoids groups, and has a difficult time 
with close emotional connections with people.  He also 
indicated that he has had increasing intrusive thoughts and 
hallucinatory-like phenomenon several times a week, and 
growing depression.  A mental status examination revealed 
that the veteran was casually and appropriately dressed, that 
he avoided eye contact, that his mood was down, that his 
short term memory was fair, and that there is no evidence of 
thought disorder in the sense of derailment, tangentially, or 
circumlocution.  The veteran does not have any organized 
hallucinations, but does have images that are quite real 
where he sees Vietnam scenes, that border on being 
flashbacks.  He has suicidal ideation.  Overall the veteran's 
cognitive functioning reveals that his verbal skill are 
within normal limits, although they may be down from previous 
levels.  The examiner noted that the veteran cannot work 
because of his physical problems, and that the difficulty 
working and feeling productive has in turn caused an increase 
in his mental health issues.  It is clear that the veteran's 
level of PTSD related phenomenon, including his irritability, 
depression, and intrusive thoughts during the day would 
produce by themselves a level of dysfunction in term of his 
ability to work.  Overall, the veteran's PTSD produces 
dysfunction in terms of his social capabilities and work 
capacity.  A diagnosis of PTSD was made, and the veteran was 
assigned a GAF score of 49.

On the whole, prior to April 25, 2007, the evidence more 
nearly approximates the criteria for a 30 percent, rather 
than a 50 percent, rating.  The medical evidence does not 
demonstrate findings of flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment, or; impaired abstract 
thinking, which would be indicative of occupational and 
social impairment with reduced reliability and productivity.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Disturbances of 
mood, difficulty in establishing and maintaining effective 
social relationships, and one notation of suicidal ideation 
were noted, however, these factors alone, without other 
symptoms of the severity proscribed for a 50 percent rating, 
more nearly approximate a 30 percent rating.  Furthermore, a 
GAF score of 49 does not alone warrant a 50 percent rating 
for PTSD.  As the criteria for assignment of the next higher 
50 percent rating are not met, the criteria for the even 
higher rating of 70 percent are likewise not met.

B.  Evaluation in excess of 70 percent after April 25, 2007

A private psychological examination report dated in March 
2007, notes that the veteran had a heart attack in 2001 and 
developed septic shock in 2005.  Since 2005, he has been 
unable to work and has had a variety of worsening symptoms.  
His thought process was coherent, logical, and goal directed, 
and his thoughts were characterized by depressed cognitions, 
themes of worthlessness, hopelessness, and death wishes, but 
there was no evidence of bizarre or delusional thought 
content.  There was no evidence of hallucinations or 
illusions, and his mood was dysphoric with a sad affect.  He 
was oriented to person, place, time, and situation.  Remote 
memory was impaired, with limited ability to recall past 
events.  He could not recall his own birthday.  Recent and 
immediate memory was severely impaired, judgment for 
hypothetical situations was poor, and insight was limited.  A 
diagnosis of PTSD was given, and a GAF score of 40 was 
assigned.

A VA examination was conducted in April 2007.  The examiner 
indicated that he reviewed the veteran's claim file.  The 
veteran reported that he is experiencing increasing 
dysfunction in a number of areas.  He sleeps four hours per 
night, has almost daily nightmares, that he slings around at 
night and has struck his wife, and that he has daily 
intrusive thoughts that are quite vivid and occasional 
flashbacks that are very real.  He also reported panic 
attacks two to three times per week, and increased memory 
problems, especially with his short-term memory.  A mental 
status examination noted that the veteran avoided eye 
contact, did not like to be in closed in areas, his mood was 
down, he appeared slightly disheveled, and was overall 
presenting a picture of a more dysfunctional appearing 
individual than a year ago.  The veteran's short term memory 
was tested and the examiner noted that the results revealed a 
decrement in performance.  There was no evidence of a thought 
disorder, but his wife reported that the veteran has 
conversations with somebody when no one is present.  Testing 
of the veteran's cognitive functioning revealed that he has 
decrements in comparison to his last examination, and that 
his cognitive functioning was presently fair to poor.  The 
examiner noted that the veteran has experienced increased 
symptoms of PTSD since his last examination and now has daily 
nightmares and intrusive thoughts, increasing depression, 
increasing memory problems, and panic attacks two to three 
times per week.  The veteran's PTSD would by itself produce 
severe disruption in work.  A diagnosis of PTSD was made, and 
the veteran was assigned a GAF score of 45.  

A private psychiatric opinion dated in August 2007 notes that 
the veteran has daily nightmares, sleeps 3-4 hours per night, 
is no longer able to drive because of extreme anxiety, and 
his wife must remind him to maintain his personal hygiene.  
He has frightening flashbacks, and suicidal ideation, but no 
specific plan.  He denies history of suicide attempts.  His 
mood is either depressed or very anxious, and he has 
difficulty with close emotional connections.  A mental status 
examination revealed that the veteran was disheveled looking, 
had decreased speech, a full and broad affect that was often 
inappropriate, with the veteran frequently crying and 
wringing his hands, concrete thought processes, and that he 
complained of flashbacks and passive suicidal ideation, 
though he denied homicidal ideation.  His concentration and 
attention are extremely impaired, and his adaptability is 
markedly to extremely impaired.  A diagnosis of PTSD was 
given and a GAF score of 31 was assigned.

A VA examination was conducted in November 2007.  The 
examiner indicated that he reviewed the veteran's claim file.  
The veteran continues to have panic attacks that occur 5 
times per week and daily nightmares.  He continues to 
"slug" his wife while asleep.  A mental status examination 
revealed that the veteran was disheveled in appearance, he 
was oriented to what was going on, and his mood was down.  
The veteran's short-term memory was poor, and there is no 
evidence of gross thought disorder.  The veteran does not 
have any organized hallucinations, although he reports seeing 
and hearing things from time to time, which turn out not to 
be present.  He has occasional flashbacks.  He is having some 
suicidal thoughts.  His cognitive functioning and 
communication skills are significantly impaired.  A diagnosis 
of PTSD was given and a GAF score of 39 was assigned.  The 
examiner opined that the veteran remains severely 
dysfunctional with respect to both social and work 
capacities, and is clearly unemployable.

On the whole, after April 25, 2007, the evidence more nearly 
approximates the criteria for a 70 percent, rather than a 100 
percent, rating.  The medical evidence does not demonstrate 
findings of gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name, which would be 
indicative of total occupational and social impairment.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Some suicidal 
ideation and reports of seeing and hearing things were noted 
however, these factors alone more nearly approximate a 70 
percent rating.  Furthermore, a GAF score of 31 does not 
alone warrant a 100 percent rating for PTSD.  See Carpenter 
v. Brown, 8 Vet. App. at 242- 244.  

As discussed above, at no time prior to April 25, 2007, did 
the veteran's PTSD disability meet or nearly approximate the 
criteria for a rating in excess of 30 percent; and at no time 
after April 25, 2007, has the veteran's PTSD disability met 
or nearly approximated the criteria for a rating in excess of 
70 percent.  Accordingly, further staged ratings are not for 
application.  See Fenderson v. West, 12 Vet. App. at 126-27.

The veteran and his friends and family suggest that the 
severity of the his PTSD disability merits a higher rating.  
Although the veteran is competent to report the symptoms that 
he has experienced, he is not competent to offer an opinion 
as to matters requiring medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the veteran's 
lay assertions have been considered they do not outweigh the 
medical evidence of record, which shows that the criteria for 
an initial evaluation in excess of 30 percent for PTSD prior 
to April 25, 2007, and in excess of 70 percent after April 
25, 2007, have not been met.  Gilbert v. Derwinski, 1 Vet. 
App. 49; 38 U.S.C.A. § 5107(b).

In an April 2008 rating decision the veteran was granted 
entitlement to individual unemployability based on his PTSD 
disability.  However, the veteran does not qualify for extra-
schedular consideration for his service-connected PTSD 
disability.  In exceptional cases where schedular evaluations 
are found to be inadequate, consideration of an extra-
schedular evaluation is made.  38 C.F.R. § 3.321(b)(1). There 
is a three-step analysis for determining whether an extra-
schedular evaluation is appropriate.  Thun v. Peake, 2008 WL 
1815618 (Ct. Vet. App. April 23, 2008).  First, there must be 
a comparison between the level of severity and symptomatology 
of the veteran's service-connected disability and the 
established criteria found in the rating schedule to 
determine whether the veteran's disability picture is 
adequately contemplated by the rating schedule.  Id. at *3.  
If not, the second step is to determine whether the 
claimant's exceptional disability picture exhibits other 
related factors identified in the regulations as "governing 
norms."  Id. at *3; see also 38 C.F.R. § 3.321(b)(1) 
(governing norms include marked interference with employment 
and frequent periods of hospitalization).  If the factors of 
step two are found to exist, the third step is to refer the 
case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service for a determination 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extra-schedular rating.  Id. at 
*3-4.

Here, the record does not establish that the rating criteria 
are inadequate.  To the contrary, the very symptoms that the 
veteran describes and the findings made by the various mental 
health professionals are the symptoms included in the 
criteria found in the rating schedule for mental 
disabilities.  And as discussed above, when the veteran's 
symptoms and the effects of his PTSD disability are compared 
to the criteria in the ratings schedule, the respective 30 
rating for the period of July 7, 2005 to April 25, 2007, and 
the 70 percent rating from April 25, 2007 onward accurately 
reflect the level of severity of his disability.  The 
schedular criteria are not inadequate for rating this 
veteran's PTSD disability.  As a result, the other two steps 
in the analysis of extra-schedular ratings need not be 
reached.

The preponderance of the evidence is against an initial 
evaluation in excess of 30 percent for PTSD prior to April 
25, 2007, and in excess of 70 percent after April 25, 2007; 
there is no doubt to be resolved; and an increased rating is 
not warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for rheumatoid arthritis is 
denied.

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD) prior to April 25, 
2007, and in excess of 70 percent after April 25, 2007, is 
denied.


REMAND

The veteran seeks service connection for hypertension and a 
cardiovascular disability.    

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection requires evidence of a connection to a service- 
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995).  The Board also notes that secondary service 
connection on the basis of aggravation is permitted under 38 
C.F.R. § 3.310, and compensation is payable for that degree 
of aggravation of a non-service-connected disability caused 
by a service-connected disability.  Allen v. Brown, 7 
Vet.App. 439 (1995).

The veteran currently has hypertension and a cardiovascular 
disability.  A VA general medical examination dated in 
November 2007 notes that the veteran was given diagnoses of 
hypertension and coronary artery disease (CAD).  A VA 
examination dated in July 2006 notes that the veteran was 
given an impression of hypertension, with a history of CAD, 
status post stent placement 5 years ago.

The veteran's December 1969 separation examination notes that 
he had a systolic blood pressure reading of 156, and a 
diastolic reading of 90.  It was noted by the examining 
clinician that the veteran had high blood pressure, but was 
separated from service before further evaluation was 
accomplished.  

A private medical opinion dated in September 1995 notes that 
the veteran was seen for cardiovascular re-evaluation and 
reported a 20 year history of irregular rhythm.  A private 
medical opinion dated in October 1999 notes that the veteran 
had uncharacteristically high blood pressure that day, and as 
far back as May 1982 the veteran had blood pressure of 144/82 
millimeters of mercury.  

The current record contains competent medical evidence of 
current hypertension and cardiovascular disabilities, an in 
service indication of hypertension, and medical evidence that 
the veteran has had a long standing history of hypertension 
and cardiovascular treatment.  While a VA opinion was 
rendered in July 2006 concerning whether the veteran's 
hypertension and cardiovascular disabilities are secondary to 
his PTSD, there is insufficient medical evidence for the 
Board to decide the veteran's claim on a direct basis and a 
VA medical examination must be provided.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); See also U.S.C.A. § 5103A 
(West 2002 and Supp. 2008); 38 C.F.R. § 3.159 (c) (2008).  

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2008). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA medical 
examination to determine the etiology of 
his hypertension and cardiovascular 
disabilities.  The examiner should provide 
the following opinions:
 
a) Is it at least as likely as not that 
the veteran's hypertension disability had 
its onset during or within one year 
following, or is otherwise related to, 
active service.

b) Is it at least as likely as not that 
the veteran's cardiovascular disability, 
which includes CAD, had its onset during 
or within one year following active 
service, or is otherwise related to, 
active service.

c) If "a)" is answered in the positive 
and "b)" is answered in the negative, is 
at least as likely as not that the 
veteran's cardiovascular disability, which 
includes CAD, was caused or aggravated by 
the veteran's service-connected 
hypertension disability.

A complete rationale must be provided for 
all opinions.  The claim folder must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner must note and specifically 
address in his opinions the December 1969 
separation examination and September 1995 
and October 1999 private medical opinions.  

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claims should 
then be readjudicated.  If either of the 
claims remain denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


